      Case 1:19-cr-00490-RMB Document 12 Filed 07/15/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                        )
                                                 )
                                                 )
     v.                                          ) Criminal No. 19 Cr 490 (RMB)
                                                 )
JEFFREY EPSTEIN,                                 )
           Defendant


                          Motion For Admission Pro Hac Vice

       Pursuant to Rule 1.3 of the Local Rules for the United States District Court for the

Southern District of New York, I Martin G. Weinberg, hereby move this Court for an

Order for admission Pro Hac Vice to appear as co-counsel for Jeffrey Epstein in the

above-captioned matter.

       Counsel states that he is a member in good standing of the bar of the

Commonwealth of Massachusetts and there are no pending disciplinary proceedings

against counsel in any state or federal court.


                                                       Respectfully submitted,


                                                       /s/ Martin G. Weinberg
                                                       Martin G. Weinberg, Esq.
                                                       Mass. Bar No. 519480
                                                       20 Park Plaza, Suite 1000
                                                       Boston, MA 02116
                                                       Telephone: (617) 227-3700
                                                       Facsimile: (617) 338-9538
                                                       owlmgw@att.net
Dated: July 15, 2019


                                                                                          1
      Case 1:19-cr-00490-RMB Document 12 Filed 07/15/19 Page 2 of 2




                                  Certificate of Service

        I, Martin G. Weinberg, hereby certify that on this date, July 15, 2019, a copy
of the foregoing document has been served via CM/ECF on Assistant U.S. Attorney
Alex Rossmiller and all other counsel of record.


                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg
Case 1:19-cr-00490-RMB Document 12-1 Filed 07/15/19 Page 1 of 1
          Case 1:19-cr-00490-RMB Document 12-2 Filed 07/15/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                    )
                                             )
                                             )
     v.                                      ) Criminal No. 19 Cr 490 (RMB)
                                             )
JEFFREY EPSTEIN,                             )
           Defendant

                                Order For Admission Pro Hac Vice

         The motion of Martin G. Weinberg, for admission to practice Pro Hac Vice in the above

captioned matter, is granted.

         Applicant has declared he is a member in good standing of the bar of the Commonwealth

of Massachusetts and his contact information is as follows:

         Martin G. Weinberg, Esq.
         Martin G. Weinberg, P.C.
         20 Park Plaza, Suite 1000
         Boston, MA 02116
         Telephone: (617) 227-3700
         Facsimile: (617) 338-9538
         owlmgw@att.net

         Applicant having requested admission Pro Hac Vice to appear as co- counsel for Jeffrey

Epstein in the above-captioned matter;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned matter in the United States District Court for the Southern District of New

York. All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the rules governing discipline of attorneys.



Dated:                                               Richard M. Berman
                                                     United States District Court Judge
